 


109 HR 4896 IH: Infant and Toddler Durable Product Safety Act
U.S. House of Representatives
2006-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4896 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2006 
Ms. Schakowsky (for herself, Mr. Brown of Ohio, Mrs. McCarthy, Mr. Lantos, Ms. Norton, Ms. Millender-McDonald, Ms. Kilpatrick of Michigan, Mrs. Christensen, Mr. Grijalva, Mr. Serrano, Mr. McDermott, and Mr. Gutierrez) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Consumer Product Safety Commission to promulgate a consumer product safety standard for each durable infant or toddler product, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Infant and Toddler Durable Product Safety Act. 
2.FindingsCongress finds the following: 
(1)Unintentional injuries are the leading cause of death among children, and for every such injury that is fatal, approximately 18 children are hospitalized and 1,250 are treated by emergency departments for such injuries that are nonfatal. 
(2)According to the Consumer Product Safety Commission, an average of 50 children under the age of 5 die each year in incidents associated with nursery products, and about 16 of these deaths each year are associated with cribs. 
(3)In 2003, an estimated 60,700 children under the age of 5 were treated in United States hospital emergency rooms for injuries associated with nursery products, and there were 10,700 injuries to children under the age of 5 years associated with strollers alone. 
(4)Of the 397 recalls issued by the Consumer Product Safety Commission in fiscal year 2005, 109 (or 28 percent) were children’s products. Children’s products were recalled, on average, over 2 times per week, and accounted for 19,635,627 individual units. 
3.PurposeThe purpose of this Act is to prevent dangerous children’s products from getting to the market, by requiring independent testing of all durable infant and toddler products before they enter commerce. 
4.DefinitionsIn this Act: 
(1)CommissionThe term Commission means the Consumer Product Safety Commission. 
(2)Durable infant or toddler productThe term durable infant or toddler product— 
(A)means a durable product intended for use, or that may be reasonably expected to be used, by children under the age of 5 years; and 
(B)includes— 
(i)full-size cribs and nonfull-size cribs; 
(ii)toddler beds; 
(iii)car seats; 
(iv)high chairs, booster chairs, and hook-on chairs; 
(v)bath seats; 
(vi)gates and other enclosures for confining a child; 
(vii)play yards; 
(viii)stationary activity centers; 
(ix)child carriers; 
(x)strollers; 
(xi)walkers; 
(xii)swings; and 
(xiii)bassinets and cradles. 
(3)PanelThe term Panel means the Infant and Toddler Product Review Panel established under section 7. 
5.Consumer product safety standards for durable infant and toddler products 
(a)In GeneralThe Consumer Products Safety Commission shall, without regard to sections 7(b)(1) and 9(f)(3)(D) of the Consumer Product Safety Act (15 U.S.C. 2056(b)(1), 2058(f)(3)(D)), promulgate a consumer product safety standard under section 7(a) of the Consumer Product Safety Act (15 U.S.C. 2056(a)) for each durable infant or toddler product. 
(b)ScheduleThe Commission shall promulgate consumer product safety standards under this section— 
(1)for at least 7 durable infant or toddler products every 2 calendar years beginning after the date of the enactment of this Act, through 2012; and 
(2)for all durable infant or toddler products by not later than December 31, 2012. 
(c)Consultation With PanelThe Commission shall promulgate any consumer product safety standard under this section for a durable infant or toddler product— 
(1)in consultation with the Panel; and 
(2)after considering the results of a review by such panel of any existing guidelines for that product. 
6.Durable infant and toddler product compliance certification 
(a)In GeneralThe Commission shall by rule— 
(1)require that testing and certification required under section 14 of the Consumer Product Safety Act (15 U.S.C. 2063) for a durable infant or toddler product shall be performed by an independent third party; and 
(2)require the use, and prescribe the form and content, of a label under section 14(c) for such products for which such a certificate is issued, including a seal prescribed under subsection (b). 
(b)Consultation With PanelThe Commission shall delegate to the Panel the authority to prescribe a seal that shall be used, under the labeling requirements under subsection (a)(2), for infant or toddler products that are certified pursuant to section 14(a) of the Consumer Product Safety Act (15 U.S.C. 2063(a)(2)) to comply with applicable consumer product safety standards promulgated under this Act. 
7.Infant and Toddler Product Review Panel 
(a)EstablishmentThe Commission shall establish an Infant and Toddler Product Review Panel to advise the Commission regarding the implementation of this Act. 
(b)FunctionsThe Panel shall— 
(1)review and report to the Commission regarding the existing guidelines for durable infant or toddler products; and 
(2)advise the Commission regarding the promulgation of consumer product safety standards under this Act. 
(c)Membership 
(1)In generalThe Panel shall be comprised of— 
(A)representatives of— 
(i)the juvenile product manufacturers industry; 
(ii)consumer groups; and 
(iii)independent child product engineers and experts; and 
(B)Consumer Product Safety Commission engineers. 
(2)LimitationRepresentatives under paragraph (1)(A)(i) shall not exceed 40 percent of the membership of the Panel. 
8.Amendments to Consumer Product Safety Act 
(a)Removal of Limitation on Maximum Civil PenaltySection 20(a) of the Consumer Product Safety Act (15 U.S.C. 2069(a)) is amended— 
(1)in the second sentence by striking Subject to paragraph (2), and inserting Subject to paragraphs (2) and (3),; and 
(2)by adding at the end the following: 
 
(4)The second sentence of paragraph (1) shall not apply to any violation with respect to a durable infant or toddler product.. 
(b)Requirements Regarding Disclosure of Information Not ApplicableSection 6(b) of the Consumer Product Safety Act (15 U.S.C. 2055(b)) is amended by adding at the end the following: 
 
(9)This subsection shall not apply with respect to any durable infant or toddler product.. 
(c)Definition of Durable Infant or Toddler ProductSection 3(a) of the Consumer Product Safety Act (15 U.S.C. 2052(a)) is amended by adding at the end the following: 
 
(15)The term durable infant or toddler product has the meaning that term has in the Infant and Toddler Product Safety Act.. 
 
